UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2011 SALISBURY BANCORP, INC. (Exact name of registrant as specified in charter) Connecticut 000-24751 06-1514263 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5 Bissell Street, Lakeville, Connecticut 06039-1868 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code:(860) 435-9801 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. 230.425) o Soliciting material pursuant to Rule 14a-2 under the Exchange Act (17 C.F.R. 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 C.F.R. 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. 240.13e-4(c)) Form 8-K, Current Report Salisbury Bancorp, Inc. Section 2.Financial Information Item 2.02.Results of Operations and Financial Condition On January 28, 2011 Salisbury Bancorp, Inc. (the “Company”) issued a press release announcing 4th quarter earnings.The press release is attached as Exhibit 99.1 and is incorporated herein by reference. Section 8.Other Events Item 8.01.Other Events The Board of Directors of Salisbury Bancorp, Inc. declared a $0.28 per share quarterly cash dividend at their January 28, 2011 Board Meeting. The quarterly cash dividend will be paid on February 23, 2011 to shareholders of record as of February 9, 2011. Section 9.Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d)Exhibits 99.1 Press Release dated January 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Dated: January 28, 2011 SALISBURY BANCORP, INC. By: /s/ B. Ian McMahon B. Ian McMahon Chief Financial Officer
